THE COURT
passed the following decreer The petition filed in this cause having been set for hearing upon the bill, answer and exhibit, and by consent of the parties, and it appearing to the satisfaction of • the court that the deed from the president, directors and company of the Bank of the United States to Orange H. Dibble, described in the-petition, has been omitted or neglected to be recorded by the said Orange H. Dibble,, without any fraudulent design or intention on his part; it is, therefore, ordered by the-court, this 28th of March, 1842, that the said deed be forthwith recorded subject to the limitations and conditions imposed by the act of assembly of Maryland of 1715 (chapter 47, § 8),2 in virtue of the provisions of which act of assembly, this decree is now made.

 “That from and after the publication hereof, no manors, lands, tenements or heredita-ments whatsoever, within this province, shall pass, alter or change from one to another, whereby the estate of inheritance or freehold, or any estate for above seven years, shall be made or take effect in any person or persons, or any use thereof to be made by reason of any bargain and sale only, except the deed of conveyance by which the same shall be intended to pass, alter or change the same, be made-by writing, indented and sealed, and the same-to be acknowledged in the provincial court, &c., where such manors, lands, tenements or here-ditaments do lie and enrolled within six months after the date of such writing indented as aforesaid,” &c. By Act 1794, c. 57, indenting is declared not necessary to the validity of deeds thereafter to be made.